Citation Nr: 0529561	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of a 10 
percent disability evaluation for service-connected lateral 
meniscus tear, right knee, with degenerative joint disease, 
on account of instability, currently rated as 20 percent 
disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lateral meniscus tear, right 
knee, with degenerative joint disease, on account of 
limitation of motion and pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.M.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1960 to March 1968.  

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2004, on appeal of a January 2000 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) located in Waco, Texas.  Upon its last review, 
the Board remanded the claim at issue for further development 
of the record.  

Regrettably, the Board must again remand the claim for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), due to record matters arising after this matter was 
last returned to the Board from the RO.  The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The January 2000 RO decision granted a claim of service 
connection for lateral meniscus tear, right knee, with 
degenerative joint disease, and an initial 10 percent rating 
was assigned for that disability.  A December 2001 RO 
decision granted a separate 10 percent initial evaluation for 
service-connected lateral meniscus tear, right knee, with 
degenerative joint disease, on account of right knee joint 
instability.  At that time, the RO denied an evaluation in 
excess of 10 percent for service-connected lateral meniscus 
tear, right knee, with degenerative joint disease, on account 
of limitation of motion and pain.  

A rating decision of May 2005 assigned an increased 20 
percent evaluation for the veteran's service-connected 
lateral meniscus tear, right knee, with degenerative joint 
disease, on account of instability.  The RO also denied a 
claim for an evaluation in excess 10 percent for lateral 
meniscus tear, right knee, with degenerative joint disease, 
on account of limitation of motion and pain.  

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant has not withdrawn his appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status for review.       

The appeal arises from initial disability ratings following 
original awards of service connection.  Consequently, the 
rating issues on appeal are not the result of claims for 
increased entitlement, but rather ones involving the 
propriety of the initial evaluations assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In a statement received at the Board in June 2005, the 
veteran requested that the Board obtain copies of VA 
treatment records of June 2005.  He indicates that these 
records regard orthopedic, neurologic and surgical 
consultations regarding his service-connected right knee 
disorder at issue on appeal.  The veteran also appears to be 
indicating that his right knee disorder has caused a 
secondary ankle disorder.  

Because under the VCAA, VA has a duty to obtain all relevant 
VA and Governmental records prior to adjudication of a claim, 
the Board is compelled to again remand this matter to the 
RO/AMC.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO should obtain and associate 
with the claims folder copies of any and 
all available VA treatment records, dated 
from June 1, 2005 to the present, from 
the Central Texas VA Medical Center, to 
include all orthopedic, neurologic and 
surgery consultations from June 2005, as 
identified by the veteran.  

If the requested records are not 
available, then this should be clearly 
documented, with a full and complete 
explanation from an appropriate VA 
official.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that any 
additional indicated development is 
complete, to include scheduling the 
veteran for another VA orthopedic 
examination of the right knee, if deemed 
necessary, by the RO, to rate the 
disability.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial rating in excess of a 10 
percent disability evaluation for 
service-connected lateral meniscus tear, 
right knee, with degenerative joint 
disease, on account of instability, 
currently rated as 20 percent disabling, 
and entitlement to an initial evaluation 
in excess of 10 percent for service-
connected lateral meniscus tear, right 
knee, with degenerative joint disease, on 
account of limitation of motion and pain, 
on a de novo basis, to include 
consideration of all of the pertinent 
evidence of record, particularly, 
evidence received dated from June 2005 to 
the present.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

